Per Curiam.
In this case the finding of facts is imperfect; so much so that it is impossible to review the case upon the merits. The rule is well settled that the finding of facts must contain all that is essential to the plaintiff’s recovery; and if it does not, an assignment of error that the finding does not support the judgment must prevail. Wood v. La Rue, 9 Mich., 158; Burk v. Webb, 32 Mich., 173. The case must go back for a new hearing, and it would be improper to intimate any opinion on the merits on a record which sets forth the proceedings so imperfectly. •